DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed 01/04/2021.
	
Claims 1-25 are pending in this application.  Independent claims 1, 18, and 23 have been amended.

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-7, 10-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 20130246679) in view of Kumar et al. (US 20030005200).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1: 
Miyoshi teaches a resource manager (the pool management server 20 is a management device that generates a pool of accelerators so that the accelerators can be shared by a plurality of servers; Abstract, paragraphs 0030-0031, Figs. 1and 10), comprising: 
one or more processors (CPU 102; Fig.10); 
a resource manager module communicatively coupled to the one or more processors, wherein the RMM is to: receive an indication of a node resource of a plurality of node resources and an indication of an accelerator resource of a plurality of accelerator resources to connect to the node resource (paragraphs 0030-0031: the pool management server 20 is a management device that generates a pool of accelerators so that the accelerators can be shared by a plurality of servers. Specifically, the pool management server 20 stores an accelerator identifier used to identify an accelerator used by an application in association with an application identifier used to identify an application. In addition, the pool management server 20 stores an accelerator identifier of an accelerator mounted in a slot in association with each slot identifier used to identify each slot of the expansion I/O box 10. Further, when an execution request of an application is received from a certain server, the pool management server 20 specifies an accelerator identifier corresponding to the application. Furthermore, the pool management server 20 specifies a slot identifier corresponding to the specified accelerator identifier. Thereafter, the pool management server 20 assigns a slot identified by the specified slot identifier to a server that has requested execution of the application. [0031] As described above, the pool management server 20 holds a link between a slot and an accelerator of the expansion I/O box 10 and a link between an application and an accelerator. Further, the pool management server 20 automatically assigns an accelerator to be used by an application to a server that is to execute the application. As a result, it is possible to flexibly change an accelerator to be used by a server; paragraphs 0108-0110: the CPU 102 operates an accelerator management process of executing each function described in FIG. 2 or the like by reading the accelerator management program and developing the accelerator management program in the RAM 108. In other words, the CPU 102 executes the scan executing unit 25, the accelerator specifying unit 26, the slot specifying unit 27, and the assignment control unit 28. As described above, the pool management server 100 reads and executes a program and thus operates as an information processing device that executes an accelerator management method… It is possible to flexibly change an accelerator to be used by a host); 
if the indicated accelerator resource is connected to another node resource of the plurality of node resources, then transmit, to an interconnect switch, one or more hot-remove commands (the release control unit 28b is a processing unit that release an accelerator used by an application when execution of the application ends. For example, when a notice representing the fact that "video editing" has ended is received from the server 5, the release control unit 28b specifies that the slot assigned to "video editing" is the slot A with reference to a memory or the like…Then, the release control unit 28b generates an interrupt for a release process of releasing a use of the accelerator and outputs the interrupt to the processor of the server 5 that executes "video editing." Specifically, the release control unit 28b executes HotRemove by outputting the interrupt to the processor that is executing "video editing." As a result, the server 5 release the use of the GPU1 mounted in the slot A of the PCIe switch 11; paragraphs 0052-0053, 0079, and 0087); and 
transmit, to the interconnect switch, one or more hot-add commands (the setting control unit 28a of the pool management server 20 transmits an instruction to output an interrupt of HotAdd to the PCIe switch 11, and the PCIe switch 11 causes the corresponding processor of the server 5 to execute HotAdd; paragraphs 0071-0072, see also,  0049-0050, and 0065). 
Miyoshi does not explicitly teach the following additional limitations:
Kumar teaches at least two of the plurality of accelerator resources are in a same coherency domain (the _PXM object 630 is used to describe proximity domains (i.e., groupings of devices) within the platform. In other words, the _PXM object 630 provides an integer that identifies a device as belonging to a specific proximity domain. The OS assumes that two devices in the same proximity domain are coupled and tends to allocate memory to those processors within the same proximity domain as the memory. For instance, SNC0 may be assigned "0" to denote that it is in a first domain while SNC1 would be assigned "1" to denote that it is in a secondary domain; paragraph 0051). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Miyoshi with Kumar because it would have provided the enhanced capability for supporting and representing a hot-plugged node and its constituent components as a collective unit to its operating system.
As to claim 2: 
Miyoshi teaches the RMM is to track connections respectively of the plurality of accelerator resources to the plurality of node resources and to cause the interconnect switch to connect the indicated accelerator resource of the plurality of accelerator resources to the indicated node resource of the plurality of node resources (paragraphs 0030-0031 and 0069-0073). As to claim 3: 
Miyoshi teaches the one or more hot-remove commands are to cause the interconnect switch to hot-remove the indicated accelerator resource from the another node resource (paragraphs 0052-0053, 0078-0079, and 0086-0087).  As to claim 4: 
Miyoshi teaches to hot-remove the indicated accelerator resource from the another node resource further includes to cause data traffic on a connection between the indicated As to claim 5: 
Miyoshi teaches to hot-remove the indicated accelerator resource from the another node resource further includes to sever the connection between the indicated accelerator resource and the another node resource (paragraphs 0052-0053, 0078-0079, and 0086-0087). As to claim 6: 
Miyoshi teaches the one or more hot-add commands are to cause the interconnect switch to hot-add the indicated accelerator resource to the indicated node resource (paragraphs 0049-0050 and 0064-0065). As to claim 7: 
Miyoshi teaches to hot-add the indicated accelerator resource to the indicated node resource further includes to: establish, via the interconnect switch, a connection between the indicated accelerator resource and the indicated node resource; configure, via the interconnect switch, the indicated accelerator resource to communicate with the indicated node resource over the established connection; and configure, via the interconnect switch, the indicated node resource to communicate with the indicated accelerator resource over the established connection (paragraphs 0049-0050 and 0064-0065). As to claim 10: 
Prabhakaran teaches the interconnect switch is a low-latency bypass path that includes a first and a second plurality of ports, each of the first set of ports includes a multiplexer with a direct connection to each of the second plurality of ports (paragraphs Figs. 1, 6, 8, and 9), and wherein the interconnect switch receives commands from the RMM to hot-add or hot-remove connections between one of the first set of plurality of ports and one of the second set of the plurality of ports (paragraphs 0049-0053 and 0086-0087). As to claim 11: 
Miyoshi teaches one or more of the first set of ports are connected respectively to one or more of the plurality of accelerator resources and one or more of the second set of ports are connected respectively to one or more of the plurality of node resources (paragraphs 0026-0029). 
As to claim 12: 
Miyoshi teaches the plurality of accelerator resources includes a Field Programmable Gate Array, a Graphical Processor Unit, or an Application Specific Integrated Circuit (the PCIe switch 11 has four slots of slots A, B, C, and D, and an accelerator is mounted in each slot. A GPU1 is mounted in the slot A, a GPU2 is mounted in the slot B, an FPGA1 is mounted in the slot C, and an FPGA2 is mounted in the slot D. This is merely an example, and the number of slots or the type of accelerator is not limited. For example, a flash memory storing a program, a device having a CPU core, or the like may be used as the accelerator; paragraph 0029) . As to claim 13: 
Miyoshi teaches the plurality of node resources includes a Central Processing Unit (CPU) or a System on a Chip (paragraphs 0027, 0050, and 0053). As to claim 14: 
Miyoshi teaches the indicated node resource is a plurality of CPUs coupled using coherency links (Figs. 1, 6, 8, and 9). As to claim 15: 
Miyoshi teaches the indicated accelerator resource is a cache for the indicated node resource (paragraph 0029). As to claim 16: 
Miyoshi teaches some of the plurality of node resources are in different coherency domains (paragraphs 0027-0030). As to claim 17: 
Miyoshi teaches some of the plurality of accelerator resources are associated with different coherency domains (paragraphs 0027-0030).

As to claims 18 and 19:
Note the rejection of claims 1 and 2 above, respectively, for rejection. Claims 18 and 19 are the same as claims 1 and 2, except claims 18 and 19 are method claims and claims 1 and 2 are a resource manager claims.  
As to claim 20: 
Miyoshi teaches the method is performed within the interconnect switch (paragraphs 0028 and 0049-0053). As to claim 21: 
Miyoshi teaches the interconnect switch is a plurality of interconnect switches (paragraphs 0028 and 0049-0053). As to claim 23: 
The rejection of claim 1 above is incorporated herein in full. Miyoshi further teaches the interconnect switch communicatively coupled to the RMM to provide a low-latency bypass path between the plurality of node resources and the plurality of accelerator resources comprising a first and a second plurality of ports, each of the first set of ports includes a multiplexer with a direct connection to each of the second plurality of ports (paragraphs 0049-0053 and 0086-0087, see also, Figs. 1, 6, 8, and 9); and wherein the interconnect switch is to receive one or more hot-remove commands to disconnect As to claim 24: 
Miyoshi teaches the RMM is to communicate directly with the plurality of multiplexers (Figs. 1, 6, 8, and 9). As to claim 25: 
Miyoshi teaches one or more of the first set of ports are connected respectively to one or more of the plurality of accelerator resources and one or more of the second set of ports are connected respectively to one or more of the plurality of node resources (paragraphs 0026-0029). 
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 8, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Kumar et al. and further in view of Chen et al. (US 20180314550).

As to claim 8: 
The combination of Miyoshi and Kumar does not explicitly teach the following additional limitations:

Chen teaches a time duration between receipt by the interconnect switch of the one or more commands to hot-add the indicated accelerator resource to the indicated node resource and an active established connection between the indicated accelerator resource and the indicated node resource is less than 10 nanoseconds (paragraph 0051). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Chen with Miyoshi as modified by Kumar because it would have provided the enhanced capability for determining and 
As to claim 9: 
Miyoshi teaches an active established connection between the indicated accelerator resource and the indicated node resource includes data flow between the indicated accelerator resource and the indicated node resource (paragraphs 0027-0030). 
As to claim 22: 
The combination of Miyoshi and Kumar does not explicitly teach the following additional limitations:

Chen teaches the indicated node resource and the indicated accelerator resource are in different racks or are in different pods (paragraphs 0025-0027 and 0035). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Chen with Miyoshi as modified by Kumar because it would have provided the enhanced capability for determining and deploying containers, or a cluster of containers to access these specialized hardware accelerators or access other types of servers.

Response to Arguments 

4.	Applicant's arguments filed 01/04/2021 have been fully considered but are deemed to be moot in view of the new ground(s) of rejection necessitated by Applicant's amendments.  

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

6.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199